IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-40095
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

STANLY ADAM LEGARD,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-00-CR-317-1
                      --------------------
                         August 8, 2001

Before REAVLEY, HIGGINBOTHAM and WIENER, Circuit Judges.

PER CURIAM:*

     Stanly Adam Legard appeals his guilty-plea conviction for

being a felon in possession of a firearm in violation of 18

U.S.C. § 922(g).   Legard contends that § 922(g) is

unconstitutional as applied in his case because it lacks a

sufficient nexus to interstate commerce; therefore, the factual

basis supporting his guilty plea was inadequate.   Legard concedes

that this circuit has held 18 U.S.C. § 922(g) constitutional, but

argues that we should reconsider our jurisprudence regarding the

constitutionality of the statute in light of Jones v. United

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-40095
                               -2-

States, 529 U.S. 848 (2000) and United States v. Morrison, 529

U.S. 598 (2000).

     “This court has repeatedly emphasized that the

constitutionality of § 922(g)(1) is not open to question.”     See

United States v. De Leon, 170 F.3d 494, 499 (5th Cir.) (citation

omitted), cert. denied, 528 U.S. 863 (1999).   The cases cited by

Legard do not affect this determination and, therefore, cannot

serve to support a challenge to a conviction under § 922(g).

     AFFIRMED.